UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For transition period from to . Commission file number 0-23153 REMOTEMDX, INC. (Name of small business issuer in its charter) UTAH 87-0543981 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 150 West Civic Center Drive Suite 400 Sandy, Utah 84070 (Address of principal executive offices) (Zip Code) Issuer's telephone number: (801) 451-6141 Securities registered under Section 12(b) of the Act: Name of each exchange on which registered: None None Securities registered under Section 12(g) of the Act: Common Stock, $0.0001 par value. Check whether the issuer is not required to file reports pursuant to Section 13 or 15 of the Exchange Act.[] Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes
